Per Curiam.

Relator contends that the Court of Common Pleas of Lake County is “clearly without jurisdiction”' to grant the relief sought in Diamond Shamrock’s declaratory judgment action and that relator is without an adequate remedy at law.
It is clear that the statutory authority for the Court of Common Pleas to hear declaratory judgment actions is contained in R. C. 2721.02.
“Whether to proceed in a declaratory relief action is a matter for the determination of the trial court in the first instance. Following such determination appropriate appellate procedures are available to the parties.” State, ex rel. Dickison, v. Court of Common Pleas (1971), 28 Ohio St. 2d 179, 180.
Accordingly, the writ of prohibition is denied.

Writ denied.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweenet and Locher, JJ., concur.